Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 1 of 34

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ROQUE DE LA FUENTE, an individual,

Plaintiff,
-V-

THE SHERRY NETHERLAND, INC., a corporation;
MICHAEL J. HORVITZ, WENDY CARDUNER,
HOWARD M. LORBER, MARY MCINNIS BOIES, IRA
A. LIPMAN, DR. MARJORIE FISHER FURMAN,
FREDERIC M. SEEGAL, ARNOLD S. GUMOWITZ,
EDWARD L. GARDNER, individuals,

Defendants.

 

 

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

 

DATE FILED: 1/30/14

 

 

 

 

PAUL A. ENGELMAYER, District Judge:

 

 

 

17 Civ. 4759 (PAE)

OPINION & ORDER

Plaintiff Roque De La Fuente brings housing discrimination claims against the Sherry-

Netherland, Inc. (the “Sherry”), a cooperative housing corporation, and the individual members

of its Board of Directors (collectively, “defendants”). Specifically, De La Fuente alleges that

defendants rejected his application to purchase a cooperative apartment in the Fifth Avenue

building operated by the Sherry board because he is Mexican-American. These claims arise

under the Fair Housing Act (“FHA”), 42 U.S.C. § 3601 ef seq., the Civil Rights Act of 1866, 42

U.S.C. § 1982, New York Executive Law (“NYSHRL”) § 296(5)(a)(2), New York City

Administrative Code (““NYCHRL”) § 8-107(5), and New York Civil Rights Law (““NYCRL”)

§ 19-a, respectively.

De La Fuente originally brought public accommodation and housing discrimination

claims under both a disparate treatment and a disparate impact theory. On November 3, 2017, in

a bench ruling, the Court dismissed De La Fuente’s First Amended Complaint, without prejudice

to his right to file an amended complaint. Dkt. 37 (“Nov. 3, 2017 Hr’g Tr.”). On November 28,
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 2 of 34

2017, De La Fuente filed a second amended complaint. Dkt. 41 (“SAC”). On March 27, 2018,
the Court dismissed the disparate impact and public accommodation claims in De La Fuente’s
SAC but sustained the remaining claims. See De La Fuente v. The Sherry Netherland, Inc., No.
17 Civ. 4759 (PAE), 2018 WL 1597649 (S.D.N.Y. Mar. 27, 2018).

Pending now are defendants’ motion for summary judgment and motion to strike certain
declarations filed by De La Fuente in opposition to the summary judgment motion. For the
following reasons, the Court grants defendants’ motion to strike in part and defendants’ motion
for summary judgment in its entirety.

I, Background
A. Factual Background!
1. The Parties
De La Fuente is a United States-born businessman of Mexican-American heritage. Def.

56.1 § 1-2. De La Fuente states that he has a net worth in excess of $50 million. Roque Decl.

 

! The Court draws its account of the underlying facts from: the parties’ respective submissions
on the motion for summary judgment, including each party’s Statement Pursuant to Local Civil
Rule 56.1, see Dkt. 115 (“Def. 56.1”), and Dkt, 127 (“P1. 56.1”), as well as plaintiff's counter-
statement, see Dkt. 124 (“Pl. Counter 56.1”); the declaration of Michael J. Horvitz, Dkt. 110
(“Horvitz Decl.”), in support of defendants’ motion, with accompanying exhibits; and the
declarations of Roque De La Fuente, Dkt. 118 (“Roque Decl.”), and Frederick Cains, Esq.,

Dkt. 128 (“Cains Decl.”), in opposition to defendants’ motion, with accompanying attachments.

Citations to a party’s 56.1 statement incorporate the evidentiary materials cited therein. When
facts stated in a party’s 56.1 statement are supported by testimonial, video, or documentary
evidence and not denied by the other party, or denied by a party without citation to conflicting
admissible evidence, the Court finds such facts to be true. See S.D.N.Y. Local Civil Rule 56.1(c)
(“Each numbered paragraph in the statement of material facts set forth in the statement required
to be served by the moving party will be deemed to be admitted for purposes of the motion
unless specifically controverted by a correspondingly numbered paragraph in the statement
required to be served by the opposing party.”); id. Rule 56.1(d) (“Each statement by the movant
or opponent . . , controverting any statement of material fact[] must be followed by citation to
evidence which would be admissible, set forth as required by Fed. R. Civ. P. 56(c).”).
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 3 of 34

4175. De La Fuente has verbally assigned a portion of his claims in this action to Rey Olsen,
who initially told De La Fuente that an apartment was available at the Sherry and who works
with De La Fuente’s lead counsel, Frederick Cains, Esq. Def. 56.1 93; Def. Mem. at 3.

The Sherry is a cooperative housing corporation organized under New York law and
located at 781 Fifth Avenue in Manhattan. Def. 56.1 99. The remaining defendants—Howard
M. Lorber, Michael J. Horvitz, Wendy Carduner, Mary McInnis Boies, Ira A. Lipman,

Dr. Marjorie Fisher Furman, Frederic M. Seegal, Arnold S. Gumowitz, and Edward L.
Gardner—are current or former members of the Sherry’s Board of Directors. Jd. { 10. Michael
J. Horvitz served as President of the Sherry’s Board of Directors during the relevant period.
Id. 411.

2. The Application Process

A prospective shareholder of the Sherry must first enter into a sales contract with a
current shareholder seeking to sell a unit. Id. § 14. The prospective shareholder then submits a
“board package,” which includes, inter alia, “the application, a copy of the sale contract,
reference letters, copies of the first pages of the applicant’s two most recent federal income tax
returns, [and] a financial statement.” Jd. § 14. The parties dispute whether the board package
also includes additional financial information about applicants. Jd. ¥ 14.

Michael Ullman, the Sherry’s Executive Vice President and Chief Operating Officer, and
Susan Hennelly, a sales agent, both of whom work in the Sherry’s Executive Office, review
incoming board packages for completeness before sending them to Horvitz for an initial review.
Id. § 15. Upon completing his review, Horvitz, as President of the Sherry’s Board, makes a

recommendation whether the board should approve the application. Jd. § 16. Since becoming
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 4 of 34

President of the Board in 2013, Horvitz had recommended that the Board approve every
applicant before De La Fuente. Jd. 19.

When Horvitz recommends an applicant for approval, he conveys that recommendation
to the Executive Office, which then emails the other board members to notify them of Horvitz’s
recommendation and distributes the applicant’s board package, excluding financial information.
Id. 4.17. To protect the applicant’s sensitive financial information, the office holds onto a copy
of that information and requires any Board members who wishes to review it to do so in person
at the office. Jd. 4 18. Board members typically email back their assent to continue the
application process with the applicant. If the Board assents, the Board then schedules an
interview of the applicant with at least two Board members. Jd. 4 17.

This process, at times, involves an extra step for prospective purchasers whose primary
residences and assets are located outside the United States. The Sherry requires such applicants
to pay a large security deposit, which the Sherry may keep to protect its interests in the event that
such a foreign shareholder were to become delinquent on his or her obligations to the Sherry.

Id. ¥f 75-76. Applicants who have been subject to this requirement include Caucasian
individuals from Australia, Italy, Canada, and Belgium. /d. § 106. The Sherry does not,
however, demand security deposits from foreign applicants who maintain, in its view, substantial

liquid assets within the United States.” Jd.

 

* The requirement that foreign applicants pay an additional security deposit was at the center of a
previous lawsuit brought against the Sherry by a current shareholder, Miles Kwok. Jd. J 72; see
also Genever Holdings, LLC, & Miles Kwok v. The Sherry-Netherland, Inc., et al., No. 16 Civ.
6246 (GBD) (S.D.N.Y. 2016). Mr. Kwok, who is Chinese, brought a housing discrimination
lawsuit against the Sherry, alleging that the Sherry required him to pay a $3.5 million security
deposit because of his ethnicity. Def. 56.1 972. The parties settled that lawsuit on a confidential
basis and the Sherry did not admit liability. [d. 4 77.

4
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 5 of 34

3. The Unit Sale at Issue

Unite 1211 at the Sherry is a 1,010 square foot one-bedroom apartment with a south
view. Horvitz Decl. Ex. B. Ninotchka Manus, the previous owner of Unit 1211, filed for
Chapter 11 bankruptcy in the United States Bankruptcy Court for the Southern District of New
York. Id. J 23. She became delinquent in her payment of maintenance, rent, and other financial
obligations to the Sherry. Jd. 24. Manus’s bankruptcy case was later converted to a Chapter 7
proceeding. See In re Ninotchka Jannettje Manus, S.D.N.Y. Bankr. No. 05-10338 (SCC), DKt.
391.

The Sherry had identified a Mr. and Mrs. Falzoni as promising buyers and scheduled a
December 20, 2016 court hearing to approve the contract of sale. P]. 56.1 § 46. Apparently
without any prior notice to the Sherry or the bankruptcy trustee for Mr. Manus’ estate, De La
Fuente attended the hearing and announced his intention to enter a higher bid to purchase Unit
1211. Id. 458. He explained to the presiding judge that he wished to enter a higher bid to
purchase Unit 1211. Id $58. The Falzonis initially bid $1.1 million for Unit 1211; De La
Fuente countered with a $1.15 million bid. Id. ]65. The Falzonis then responded with a $1.25
million bid to which De La Fuente countered with a $1.275 million bid. Jd. On January 4, 2017,
following this exchange of bids, the Bankruptcy Court selected De La Fuente as the winning
bidder. Jd. 67. De La Fuente later signed a contract of sale with the trustee to purchase the unit
for $1,275 million. Def. 56.1 4 26.

a. Background Check on De La Fuente
Upon learning of De La Fuente’s interest in purchasing Unit 1211, Horvitz asked the

Board’s attorneys at Stroock & Stroock & Lavan LLP (“Stroock”) to research De La Fuente in
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 6 of 34

the event that the Board needed to vote on his application. Jd. § 27. Stroock provided Horvitz
with a written report of such research. See Horvitz Decl. § 11; id Ex. A (“Stroock Rpt.”).

This research unearthed, inter alia, news articles recounting De La Fuente’s failed bids
for public office. The articles reported that, in 2016, De La Fuente attempted to run both for
president of the United States and, after failing to get the Democratic presidential nomination, for
U.S. senator from Florida, where he also owns a home. See Stroock Rpt. at 2. One article
consisted of an extensive interview with De La Fuente in which he discussed his reasons for
running for president. Jd. at 3-7.

Stroock’s report to Horvitz also included a list, generated via the computer-assisted legal
research company Lexis, of approximately 60 lawsuits to which De La Fuente was either a party,
the corporate officer of a party, or a witness, or in which his name was otherwise associated. See
Stroock Rpt. at 11-28. These included separate lawsuits in which De La Fuente, as the named
plaintiff, had sued California, North Carolina, Illinois, the South Carolina Democratic Party, the
Secretary of State of Georgia, and the Democratic Party of Tennessee. Other reported cases
involved suits brought by De La Fuente against individual officers of states and against what
appeared to be private individuals or corporations, including financial institutions. The list also
included lawsuits brought by entities which the report indicated were affiliated with De La
Fuente and/or for which he served as an officer, including D&D Landholdings, Otay Mesa
Property, L.P., International Industrial Park, Inc., Border Business Park, Inc., National
Enterprises, Inc., Otay Acquisitions, L.P., and Rancho Vista del Mar, Inc. The report also listed
a number of cases in which De La Fuente or entities affiliated with him had been sued. Jd. For

each case, the report cited a brief excerpt of the reported background of the case. Id.
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 7 of 34

A number of the reported decisions involved litigation between De La Fuente and the
Federal Deposit Insurance Corporation (“FDIC”). Two of these decisions are ones that, Horvitz
attests, were particularly influential in his decision to recommend to the Board that it not approve
De La Fuente’s application. Def. 56.1 931. These are De La Fuente v. FDIC, 332 F.3d 1208
(9th Cir. 2003) (“DLF I’) and De La Fuente v, FDIC, 156 F. App’x 44 (9th Cir. 2005) (““DLF
IP’), These actions involved a challenge by De La Fuente to the FDIC’s decisions to “remov[e]
him as the director of First International Bank [(“FIB”)] and to forbid[] him from participating
in, voting shares of, or serving on the board of any federally regulated bank for life.” The Ninth
Circuit panel stated in DLF / that “[t]he Board found that De La Fuente had used his position at
FIB to secure several loans in excess of applicable limits for entities in which he and his close
associates were interested, as well as to engage in other self interested lending practices.” 332
F.3d at 1215. In evaluating the FDIC’s decision, the Ninth Circuit reported in DLF / that “De La
Fuente’s actions evidenced personal dishonesty,” that De La Fuente “acted untruthfully, and in
violation of his fiduciary duty,” and that “his conduct constitutes willful and continuing disregard
for the safety and soundness of FIB.” Jd. at 1223. In DLF I, the Ninth Circuit ultimately upheld
the FDIC’s decision, finding that the “FDIC’s decision to impose a permanent ban . . . was not an
abuse of discretion.” 156 F. App’x at 46. Horvitz attests that these reported decisions upholding
the FDIC’s decision to ban De La Fuente from managing any federally regulated bank suggested
that De La Fuente was dishonest. Horvitz Decl. § 19.

Another reported decision involved a dispute between the city of San Diego and De La
Fuente which the Court notes because De La Fuente characterizes it as representative of lawsuits

he has brought. Pl. 56.1944. The City and County of San Diego, and the federal government,
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 8 of 34

had sought to take his property in eminent domain, and De La Fuente brought suit, in his words,
“to defend his property rights.” Jd.

De La Fuente does not dispute the authenticity of these news articles, or that he has
brought or participated in numerous lawsuits, including the lawsuits identified in Stroock’s
report to Horvitz. Nor does De La Fuente dispute that Stroock reported on these matters and
supplied Horvitz with these materials prior to the Board’s decision. De La Fuente also does not
dispute that—as reflected in the minutes of the Board’s meeting rejecting his application, see
infra p. 9—Horvitz, in recommending against his application, recited conclusions drawn from
these materials, including about De La Fuente’s litigiousness. De La Fuente does, however,
contend that Horvitz, before receiving Stroock’s report, had already negatively evaluated De La
Fuente’s application. Def. 56.1 {] 28-31.

On January 9, 2017, the Sherry’s Executive Office received De La Fuente’s board
package. Id. | 32. Having determined the board package to be complete, the Executive Office
promptly turned over the application to Horvitz, who reviewed the application the same day. /d.
4 33. Among the required application materials, De La Fuente’s board package included
magazine articles that indicated that he is Mexican-American. Id. {| 35-38. Defendants do not
contend that, at the time, they were unaware that De La Fuente was Mexican-American.

b. Denial of De La Fuente’s Application

Horvitz states that both De La Fuente’s financial statements and his involvement in the
prior lawsuits raised concerns about his application. Horvitz Decl. §{] 16-19. As to the financial
statements, Horvitz states that he was concerned that these had not been verified by an outside
accountant or supported by brokerage statements. Def. 56.1 § 41. Horvitz further states that he

was concerned that De La Fuente’s balance sheet and other financial records did not reflect
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 9 of 34

sufficient cash or income to pay $1,275,000 for the apartment, plus the monthly maintenance
payments on Unit 1211 as well as the costs associated with De La Fuente’s other residences. /d.
q§ 42-45. Horvitz did not request additional information from De La Fuente. /d. 446. De La
Fuente disputes that there was a valid basis for concern about his finances. He notes that Steven
Wendroff, an outside accountant, had prepared his financial statements and that the Sherry never
requested brokerage statements from him. Pl. 56.1 § 84; Pl. Counter 56.1 4 41.

As to De La Fuente’s litigation history, Horvitz attests that his view, at the time, was that
De La Fuente’s “litigious tendencies and personal dishonesty,” as indicated by the Lexis searches
conducted by the Sherry’s attorneys, “disqualified” his application. Horvitz Decl. § 18.

Horvitz states that, based on his concerns about De La Fuente’s finances, litigiousness,
and character, Horvitz recommended that the Board reject the application. Def. 56.1. 49. On
January 10, 2017, at the regularly scheduled board meeting, the Board considered De La
Fuente’s board package and “additional information . . . from Stroock.” Horvitz Decl. Ex. C
(Board Meeting Agenda). The minutes of that meeting reflect that Horvitz recommended against
approving De La Fuente’s application because of his “inadequate financial submission and the
litigation report” from Stroock and that, “after thorough discussion and deliberation,” the Board
unanimously, with the exception of one board member not present who appears not to have
voted, rejected De La Fuente’s application. Jd. Ex. D (“Jan. 10, 2017 Meeting Minutes”) at 3.

Sherry EVP Ullman, although present at the meeting, did not participate in the Board’s
deliberations on and rejection of De La Fuente’s application. Def. 56.1 55. He testified that
the Board rejected De La Fuente’s application without conducting a vote. PI. 56.1 § 112 (citing

Dkt. 128-5 (“Ullman Dep.”) at 22).
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 10 of 34

The attorney for the bankruptcy trustee responsible for Ms. Manus’s bankruptcy estate
thereafter informed De La Fuente that his application had been denied. Def. 56.1 § 62. At the
time, the Sherry did not disclose to De La Fuente the reasons for this decision. /d. { 61.

By letter dated January 11, 2017, De La Fuente requested that the Board reconsider his
application and grant him an interview. Id. J 63. By letter dated January 12, 2017, the Board
declined both requests. Jd. § 64. On January 13, 2017, De La Fuente sent an email to the Board
stating that he had actually planned to purchase Unit 1211 for his daughter who planned to attend
college in New York City. Jd. | 65. By letter dated January 18, 2017, Horvitz responded,
stating that (1) the Board did not wish to continue the ongoing back-and-forth regarding his
application, (2) De La Fuente’s recent disclosure that he had sought to buy the Sherry apartment
so that his daughter could use it as a residence revealed a misrepresentation in his board package
insofar as the board package had stated that De La Fuente would be the only resident of the unit,
and (3) De La Fuente was wrong to construe the parties’ prior correspondence to mean that De
La Fuente’s finances were not a factor in the Board’s decision not to approve his purchase.
Horvitz Decl. Ex. E at 13.

The Sherry later purchased Unit 1211 for $900,000, $375,000 less than the price De La
Fuente had agreed to pay for the unit. Pl. 56.1 § 113 (citing Ullman Dep. at 80).

In the 10 years before De La Fuente’s application was denied, Sherry EVP Ullman, who
attended numerous Board meetings at which applications were discussed, recalls the Board’s
having rejected one other applicant. Def. 56.1 J 22, 41. Consistent with this, the Sherry’s
business records reflect that, in 2010, the Board rejected an application from a tenant because

research indicated that she was litigious. Jd.

10
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 11 of 34

Cc. De La Fuente’s Later Encounter with Ullman

In January 2017, De La Fuente approached Ullman while Ullman was having a drink at
the bar at Harry Cipriani, a restaurant on the Sherry’s ground floor. /d. 4 89. De La Fuente
introduced himself and expressed his interest in resubmitting his application and getting a Board
interview. Jd. According to De La Fuente, Ullman told De La Fuente that he had been rejected
because the Board did not want his “kind” as a shareholder. Roque Decl. § 64. Defendants—
who do not include Ullman—do not admit or deny this fact, but state that Ullman lacked
authority to tell any applicant why his or her application had been rejected. Def. 56.1 § 90.

B. Procedural History

1. The First Motion to Dismiss

On June 27, 2017, De La Fuente filed his initial Complaint. Dkt. 3. On August 30, 2017,
he filed an Amended Complaint adding the Sherry’s Board’s members as defendants. Dkt. 17
(“FAC”), On September 1, 2017, defendants moved to dismiss the FAC. Dkt. 20.

On the record of a November 3, 2017 conference, the Court granted that motion, without
prejudice to De La Fuente’s right to file a second amended complaint. The Court gave De La
Fuente one “last opportunity to get the pleadings right.” Nov. 3, 2017 Hr’g Tr. at 3-4.

On the merits, the Court held first that De La Fuente had adequately alleged the elements
of a prima facie case of housing discrimination under the FHA, but that he had failed to allege
that defendants had knowledge of his racial background, a necessary element ofa racial
discrimination claim under the FHA. /d. at 4—5 (citing Mitchell v. Shane, 350 F.3d 39, 48-49
(2d Cir. 2003)). The Court therefore dismissed that claim.

Noting the threadbare nature of the allegations in the FAC, the Court then dismissed De
La Fuente’s claims under 42 U.S.C. §§ 1982 and 2000a. As to the § 1982 claims, the Court

explained that, unlike the FHA, that section requires that a plaintiff to “specifically allege... an

11
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 12 of 34

intent to discriminate on the basis of race by the defendant.” Jd. at 7 (quoting Sanders v.
Grenadier Realty, Inc., No. 08 Civ. 3920 (WHP), 2009 WL 1270226, at *2 (S.D.N.Y. May 6,
2009), aff'd 367 F. App’x 173 (2d Cir. 2010)). Finding an absence of any allegations in the FAC
of “statements or actions indicative of racial animus,” the Court held that the FAC failed to
allege discriminatory intent. Jd. at 8-10. As to the § 2000a claims, the Court assumed arguendo
that the Sherry could constitute a public accommodation because a hotel and restaurant operated
on its premises. But, the Court found, because the only injury alleged in the FAC was that the
Board had denied De La Fuente’s bid to buy an apartment, rather than his being denied access to
the Sherry’s hotel, restaurant, or club, the FAC failed to state a public accommodation claim. /d.
at 11-12.

The Court then dismissed any claim premised on a disparate impact theory of liability
because the FAC failed to allege a “significantly adverse or disproportionate impact on persons
of a particular type produced by the defendant’s facially neutral acts or practices.” Id. at 12
(quoting Reg’/ Econ. Cmty. Auction Program v. City of Middletown, 294 F.3d 35, 52-53 (2d Cir,
2002)). The Court held that De La Fuente failed to allege that the Sherry’s bid process
disproportionately affected any particular group. It relied instead upon “conclusory allegations
of a ‘whites-only’ policy based on counsel’s unelaborated-upon ‘information and belief.” Jd. at
13 (citing Frederick v. Wells Fargo Home Mortg., 649 F. App’x 29, 30 (2d Cir. 2016)).

Having dismissed De La Fuente’s federal claims, the Court declined to exercise
supplemental jurisdiction over his state- and city-law claims. /d. at 14.

2D, The Second Motion to Dismiss

On November 28, 2017, De La Fuente filed the SAC. Dkt. 41. On December 5, 2017,
defendants moved to dismiss. Dkt. 42. On March 27, 2018, after briefing, the Court granted that

motion in part and denied it in part. See De La Fuente, 2018 WL 1597649, at *9.
12
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 13 of 34

The Court first noted that De La Fuente pursued FHA claims under both a disparate
treatment and disparate impact theory. Jd. at *4. The Court found that De La Fuente stated a
plausible claim under the former but not the latter.

As to the former, the Court held that the SAC “satisfactorily filled the gap identified that
the Court identified in the FAC” by alleging that the defendant directors were aware that he was
Mexican-American before they rejected his application. /d. at *5. The Court also rejected
defendants’ argument that the SAC’s claims under a disparate treatment theory were deficient for
failure to plead facts indicative of discriminatory intent. The Court noted that to state a claim
under the FHA a plaintiff “‘need allege only discriminatory effect, and need not show that the
decision complained of was made with discriminatory intent.’” Jd. (quoting Soules v. U.S. Dept
of Hous, & Urban Dev., 967 F.2d 817, 822 (2d Cir. 1992)).

As to the latter, in holding that the SAC again failed to state a FHA claim under a
disparate impact theory, the Court explained that the new allegations “lack specifics as to the
experiences of other minority group applicants whom he references [and] are too threadbare to
plausibly allege a significantly adverse or disproportionate impact on such groups.” Jd. at *6,
And, even assuming that these allegations were acceptably specific, the Court found that the
SAC failed to identify any neutrally-applied policy that resulted in a disparate impact. Instead,
the Court noted, the SAC alleges intentional discrimination and, therefore, “‘sound[ed] not in
disparate impact, but in disparate treatment.” Jd.

The Court then addressed the non-FHA housing discrimination claims. The Court found
the SAC’s allegations adequate to state such claims to the extent premised on a disparate
treatment theory of liability. /d. at 13. The Court assumed arguendo that De La Fuente was

required to allege discriminatory intent and held that the SAC had done so. /d. at *7.

13
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 14 of 34

Finally, the Court dismissed the SAC’s public accommodation claims. The Court
explained that the SAC had not pled facts plausibly alleging that he had been “refused a benefit
of the restaurant gua public accommodation (for instance, service).” Jd. at *8. De La Fuente’s
allegation that he had been denied the opportunity to purchase shares of the Sherry on account of
his national origin did not make out a violation of 42 U.S.C. § 2000a and NYCHRL § 8-107(4).
And the SAC’s claim that De La Fuente had been denied access to the Doubles Club, which
operates on the premises of the Sherry, failed because it did not plausibly allege that access had
been denied on the basis of De La Fuente’s race or ethnicity. Jd.

3. The Motion for Summary Judgment

Discovery ensued. On November 1, 2018, after the close of discovery, the Court held a
pre-motion conference and there set a briefing schedule for summary judgment.

On November 20, 2018, defendants filed a motion for summary judgment, Dkt. 108,
supporting declarations of Peter T. Shapiro, Esq., Dkt. 109 (“Shapiro Decl.”), Michael J. Horvitz,
Dkt. 110, Michael J. Ullman, Dkt. 111 (“Ullman Decl.”), Susan Hennelly, Dkt. 112, Theresa
Nocerino, Dkt. 113, with accompanying attachments; a supporting memorandum of law, Dkt.
114 (“Def. Mem.”); and a Rule 56.1 Statement, Dkt. 115.

On December 13, 2018, De La Fuente filed declarations of Roque De La Fuente,

Dkt. 118, Rey Olsen, Dkt. 119 (“Olsen Decl.”), Paul Cohen, Esq., Dkt. 120 (“Cohen Decl.”),
Ricardo De La Fuente, Dkt. 121 (“Ricardo Decl.”), Frederick Cains, Dkt. 122 (“Cains Decl. I”),
and Steven Wendroff, Dkt. 123 (“Wendroff Decl.”), with accompanying attachments, in
opposition to defendants’ motion. The same day, De La Fuente filed a reply to defendants’ Rule
56.1 Statement, Dkt. 124. On December 14, 2018, De La Fuente filed an opposing
memorandum of law, Dkt. 126 (“Pl. Mem.”), his own Rule 56.1 Statement, Dkt. 127 (“PI. 56.1”),

and a second declaration of Frederick Cains, Dkt. 128. On December 28, 2018, De La Fuente
14
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 15 of 34

refiled his opposition memorandum of law and attached a “notice of errata,” in which he noted
misstatements in his opposition brief. Dkt. 131.

On December 28, 2018, defendants filed their reply, Dkt. 132 (“Def. Reply”), and
supporting declarations of Wendy Carduner, Dkt. 133, and a second declaration of Mr. Shapiro,
Dkt. 134 (“Shapiro Decl. II’), with accompanying attachments.

On January 4, 2019, De La Fuente sought leave to file a sur-reply. Dkt. 135. The same
day, defendants filed a letter in opposition. Dkt. 136. On January 7, 2019—without leave from
the Court—De La Fuente filed a second letter in support of his motion to file a sur-reply.

Dkt. 137. On January 9, 2019, the Court denied that motion. Dkt. 138.
I. Legal Standards Governing Motions for Summary Judgment

To prevail on a motion for summary judgment, the movant must “show(] that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter of
law.” Fed. R. Civ. P. 56(a). The movant bears the burden of demonstrating the absence of a
question of material fact. In making this determination, the Court must view all facts “in the
light most favorable” to the non-moving party. Holcomb v. Iona Coll., 521 F.3d 130, 132 (2d
Cir. 2008); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

If the movant meets its burden, “the nonmoving party must come forward with
admissible evidence sufficient to raise a genuine issue of fact for trial in order to avoid summary
judgment.” Jaramillo v, Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008). “[A] party may
not rely on mere speculation or conjecture as to the true nature of the facts to overcome a motion
for summary judgment.” Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (internal quotation

marks and citation omitted). Rather, the opposing party must establish a genuine issue of fact by

15
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 16 of 34

“citing to particular parts of materials in the record.” Fed. R. Civ. P. 56(c)(1)(A); see also
Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009).

“Only disputes over facts that might affect the outcome of the suit under the governing
law” will preclude a grant of summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S, 242,
248 (1986). In determining whether there are genuine issues of material fact, the Court is
“required to resolve all ambiguities and draw all permissible factual inferences in favor of the
party against whom summary judgment is sought.” Johnson v. Killian, 680 F.3d 234, 236 (2d
Cir, 2012).
II. Discussion

The Court first addresses defendants’ motion to strike (1) portions of the Cohen and
Ricardo Declarations to the extent that they purport to offer expert testimony about fair housing
law and ethnicity; and (2) the Wendroff Declaration because De La Fuente never identified
Wendroff as a fact witness. Def. Reply at 10. The Court then evaluates defendants’ motion for
summary judgment.

A. Defendants’ Motion to Strike

At the November 1, 2018 pre-motion conference, the Court discussed with counsel the
deadline for expert discovery. Plaintiff stated that expert reports had not yet been exchanged or
expert depositions taken. Nov. 1, 2018 Hr’g Tr. at 18-19. The Court noted, on its review of the
case management plan as reflected in the electronic docket of the case, that the deadline for
expert discovery had lapsed six weeks earlier, September 22, 2018 (i.¢., 165 days after the
issuance of the April 10, 2018 case management plan). /d. at 32. The Court reserved ruling on
whether some intervening order had operated to extend that deadline, and invited counsel to

confer on that point. /d, at 33. The Court explained that, if the deadline had passed, the Court

16
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 17 of 34

would not authorize post-deadline expert discovery. /d. at 31,33. Counsel did not identify for
the Court any order extending the expert discovery deadline beyond September 22, 2019. The
parties were thus clearly precluded from filing expert reports in connection with the summary
judgment motion.

Notwithstanding the case management plan and the Court’s clear ruling of November 1,
2018 enforcing the expert discovery deadline set in that plan, De La Fuente, in opposing the
motion for summary judgment, has submitted declarations from Paul Cohen and Ricardo De La
Fuente. These submissions blatantly seek to circumvent this deadline. Cohen is not a fact
witness, nor does he purport to offer testimony as such. His declaration instead sets out Cohen’s
insights on fair housing law based on his experience as a lawyer. Cohen Decl. { 3. Cohen
opines that typically a cooperative board would not evaluate an applicant’s board package until it
is complete and that deviation from that standard practice “most likely [occurs] when the board
is looking for a reason to justify their denial of an applicant that they want to deny for improper
reasons, such as discrimination.” Jd. 411. Cohen further opines that, in his professional
opinion, the three reasons offered by Horvitz for denying De La Fuente’s application were
pretexts for discrimination. Jd. §{ 14-15.

Ricardo De La Fuente’s declaration contains both factual and expert components.
Ricardo is plaintiff De La Fuente’s son. He attests that he accompanied his father to Bankruptcy
Court on December 16, 2016, when his father informed that court of his intention to submit a
higher bid on Unit 1211. Ricardo Decl. ¥ 3. He attests that he overheard the Sherry’s attorney
attempting to convince the Trustee to bar De La Fuente from participating in the bidding. Jd 9.

He also states that on one occasion he was denied access to the Double Club at the Sherry and

17
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 18 of 34

was told that he was no longer welcome. Jd. ¥ 20. This testimony is that of a lay fact witness.
Its submission now does not breach the expert-discovery deadline.

The balance of Ricardo’s declaration, however, which purports to provide a “linguistic
analysis” of the names of various shareholders of the Sherry, id. { 12, is clearly precluded as
untimely expert testimony. Ricardo claims to “have abilities in 12 different languages including
English, Spanish and Portuguese.” Jd. § 2. Based on this purported expertise, Ricardo reviews
the last names of Sherry shareholders whom defendants assert are Hispanic or Latino. He opines
that each of those individuals must actually be of western European ancestry. Jd. {{j 13-14.

Even assuming arguendo that these declarations otherwise contained proper expert
testimony, De La Fuente’s unexcused non-compliance with the Court’s scheduling order would
clearly require exclusion of the expert testimony in such reports. See, e.g., Lava Trading, Inc. v.
Hartford Fire Ins. Co., No. 03 Civ. 7037 (PKC), 2005 WL 4684238, at *8 (S.D.N.Y. Apr. 11,
2005) (“[U]ntimely produced evidentiary materials, including expert submissions, are subject to
near automatic exclusion.” (internal quotation marks and citation omitted)); Lopez v. Louoro, No.
01 Civ. 2490 (JSM) (DF), 2002 WL 31682398, at *3 (S.D.N.Y. Nov. 27, 2002) (excluding
vocational expert report as untimely for failure to comply with court’s scheduling order); Wills v.
Amerada Hess Corp., No. 98 Civ. 7126 (RPP), 2002 WL 140542, at *3 (S.D.N.Y. Jan. 31, 2002)
(noting that the court had previously excluded two expert reports as untimely); k.C_.M. Executive
Gallery Corp. v. Rols Capital Co., No. 93 Civ. 8571, 1996 WL 30457, at *2 (S.D.N.Y. Jan. 25,
1996) (denying plaintiffs’ motion to identify expert witnesses after the court-imposed deadline
and explaining that “defendants are prejudiced if they are unable to rely on [such] deadlines”).

For this reason, the Court strikes the Cohen Declaration in its entirety and the portion of Ricardo

18
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 19 of 34

de La Fuente’s Declaration that contains a “linguistic analysis” of the last names of Sherry
shareholders.

In any event, independent of their untimeless, these reports are facially deficient. For
expert testimony to be admissible, the district court must first determine that the expert is
qualified to opine in the areas in question and that the area of testimony is a suitable one for
expert testimony. See In re Mirena IUD Prod. Liab. Litig., 169 F. Supp. 3d 396, 412 (S.D.N.Y.
2016); Beastie Boys v. Monster Energy Co., 983 F. Supp. 2d 354, 362 (S.D.N.Y. 2014); Daubert
v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993). De La Fuente has not made a showing
that Cohen is qualified to opine as an expert on FHA law—a legal matter on which, in any event,
there is no occasion for expert testimony. See, e.g., Red Rock Commodities, Ltd. v. Standard
Chartered Bank, 140 F.3d 420, 424 (2d Cir. 1998) (finding expert legal testimony superfluous
and unnecessary given the special legal knowledge of the court); Hygh v. Jacobs, 961 F.2d 359,
364 (2d Cir. 1992) (“Whereas an expert may be uniquely qualified by experience to assist the
trier of fact, he is not qualified to compete with the judge in the function of instructing the
jury.”); Keeling v. New Rock Theater Productions, LLC, No. 10 Civ. 9345, 2012 WL 5974009, at
*1 (S.D.N.Y. Nov. 29, 2012). Nor has De La Fuente offered facts that would qualify his son,
Ricardo, by training, education, or experience, to opine on the nationalities, ethnic origins, or
backgrounds of the Sherry’s shareholders, as derived from their surnames. And even if Ricardo
were qualified to opine on that topic, such testimony is clearly irrelevant here. To the extent the
nationalities of these persons may be germane at all to De La Fuente’s claims of discrimination,
the onus was on De La Fuente to develop the facts based on reliable evidence keyed to these
individuals (e.g., by deposition testimony of them), not by inferences that may be drawn from

surnames. See Lidle ex rel. Lidle v. Cirrus Design Corp., No. 08 Civ. 1253 (BSJ) (HBP), 2010

19
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 20 of 34

WL 2674584, at *4 (S.D.N.Y. July 6, 2010) (“In order to be relevant, expert testimony should
not merely reiterate arguments based on inferences that can be drawn by laypersons.” (internal
citations and alterations omitted)); Ridge Clearing & Outsourcing Solutions, Inc. v. Khashoggi,
No. 07 Civ. 6611 (RJH), 2011 WL 3586468, at *2 (S.D.N.Y. Aug. 12, 2011) (“Simply rehashing
evidence about which an expert has no personal knowledge is impermissible under Rule 702.”);
DiBella v. Hopkins, 403 F.3d 102, 121 (2d Cir. 2005) (“Expert testimony must be helpful to the
jury in comprehending and deciding issues beyond the understanding of a layperson.”).

For these separate reasons, the Court will strike the purported expert opinions contained
in the Cohen and Ricardo declarations and disregard them when considering defendants’ motion
for summary judgment.

Defendants separately move to strike the declaration of Steven Wendroff because De La
Fuente failed to include Wendroff in his Rule 26(a) disclosure. Def. Reply at 10. Wendroff’s
declaration explains the circumstances through which Wendroff, a certified public accountant,
came to prepare the financial statement that De La Fuente submitted to Horvitz. It states his
view as to whether De La Fuente’s assets were sufficient to afford to purchase and pay the
maintenance on Unit 1211.

The decision to strike a declaration for failure to comply with Rule 26(a) is a “harsh
sanction.” Cedar Petrochems., Inc. v. Dongbu Hannong Chem. Co., 769 F. Supp. 2d 269, 278
(S.D.N.Y. 2011). Nonetheless, as the Second Circuit has explained, the decision to preclude
such evidence lies within the discretion of the trial court, even if “the trial court finds that there is
no substantial justification and the failure to disclose is not harmless.” Design Strategy, Inc. v.

Davis, 469 F.3d 284, 297 (2d Cir. 2006) (internal quotation marks and citation omitted).

20
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 21 of 34

Applying these standards to the Wendroff Declaration, the Court will consider that
declaration on the motion for summary judgment for the limited purposes of authenticating, and
explaining the information included in, De La Fuente’s financial statements as De La Fuente
provided these to the Sherry’s Board. The Court does not perceive prejudice in permitting this
testimony, which is within the scope of Wendroff’s knowledge and which is of a limited and
largely non-substantive nature. Otherwise, however, the Court will strike Wendroff’s testimony.
In particular, to the extent that the Wendroff Declaration includes opinions as to his assessment,
based on his experience as a certified public accountant, of the Board’s decisionmaking process
(e.g., whether Horvitz should have contacted him for more information about De La Fuente’s
financial status), the Court will disregard those statements. As with Cohen and Ricardo, De La
Fuente did not give timely notice of his intent to call Wendroff as an expert. De La Fuente
instead first identified Wendroff as a potential witness during the summary judgment process,
well after the deadlines for fact, and expert, testimony had passed. In any event, Wendroff
blatantly fails to qualify as an expert on proper board governance. His proffered testimony on
these points has no proper place at this trial.

Accordingly, the Court grants defendants’ motion to strike in its entirety with respect to
the testimony of Cohen, and in part as to the testimony of Ricardo De La Fuente and Wendroff.

B. ‘Fair Housing Act
1. Legal Standards Governing De La Fuente’s FHA and Other Claims

The FHA, enacted as part of Title VII of the Civil Rights Act of 1968, makes it unlawful
for private actors in the housing market to “refuse to sell or rent after the making of a bona fide
offer, or to refuse to negotiate for the sale or rental of, or otherwise make unavailable or deny, a
dwelling to any person because of race.” 42 U.S.C. § 3604(a). In addition, § 3604(b) prohibits

“discriminat[ion] against any person in the terms, conditions, or privileges of sale or rental of a

21
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 22 of 34

dwelling, or in the provision of services or facilities in connection therewith, because of race.”
Td. at § 3604(b).

Claims under the FHA may be brought under either a disparate impact or a disparate
treatment theory of liability. See Fair Hous. in Huntingon Comm. v. Town of Huntington, 316
F.3d 357, 366 (2d Cir. 2003). The Court’s March 27, 2018 ruling on the motion to dismiss the
SAC dismissed all claims premised on a disparate impact theory of liability. De La Fuente, 2018
WL 1597649, at *6—7.

The Court analyzes FHA disparate treatment claims under the McDonnell Douglas
burden-shifting framework used to evaluate Title VII employment discrimination claims. See
Mitchell, 350 F.3d at 47 (citing Robinson v, 12 Lofts Realty, Inc., 610 F.2d 1032, 1038 (2d Cir.
1979)). The framework has three steps. First, a plaintiff must establish a prima facie case of
discrimination. Jd. (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-03 (1973)).
Second, if a plaintiff makes that showing, “the burden shifts to the defendant to assert a
legitimate nondiscriminatory rationale for the challenged decision.” Jd. (citation omitted).
Third, if defendants proffer such a reason, “the burden shifts back to the plaintiff to demonstrate
that discrimination was the real reason for the defendant's action.” /d. (citations omitted).
Summary judgment in defendants’ favor “is appropriate if no reasonable jury could find that the
defendant’s actions were motivated by discrimination.” Jd.

In the Second Circuit, the balance of De La Fuente’s housing discrimination claims are
analyzed under the same standard. See, e.g., Haber v. ASN 50th St. LLC, 847 F. Supp. 2d 578,
588 & n.5 (S.D.N.Y. 2012) (“Section 1982, NYSHRL, and NYCHRL housing discrimination
claims are analyzed under the same standard as claims made under the FHA.”); Fair Hous.

Justice Ctr., Inc. vy. Broadway Crescent Realty, Inc., No. 10 Civ. 34 (CM), 2011 WL 856095, at

22
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 23 of 34

*9 (S.D.N.Y. Mar. 9, 2011) (stating that NYSHRL and NYCHRL housing discrimination claims
are “analyzed under the same standard as claims arising from the [FHA]” (citations omitted));
Mitchell v. Century 21 Rustic Realty, 233 F. Supp. 2d 418, 437 (E.D.N. Y.2002) (“Housing
discrimination claims brought under §§ 1981 and 1982 are analyzed under the McDonnell
Douglas test.”); Sassower vy. Field, 752 F. Supp. 1182, 1188 (S.D.N.Y. 1990) (applying FHA
standard to claims under the NYSHRL and NYCRL § 19-a).

2. Analysis

De La Fuente contends that defendants rejected his application to purchase Unit 1211
because he is Mexican-American. Defendants argue that their decision to reject his application
had nothing to do with his national origin and that the decision was based on concerns raised by
his financial statements and on his litigious history. Def. Mem. at 2, 7-8. Plaintiffs contend that
these rationales are pretextual. Defendants move for summary judgment on the grounds that De
La Fuente has failed to adduce evidence to make out a prima facie case or, should this later step
in the McDonnell Douglas framework be reached, to prove that the Board’s reasons for rejecting
his application were pretextual. The Court finds with defendants on the second ground, to wit,
that De La Fuente has failed to adduce facts on which a finder of fact could find defendants’
stated reasons for denying his application to be pretextual. The Court addresses, in sequence, the
steps in the McDonnell Douglas framework.

a. Prima Facie Case

De La Fuente has adduced evidence sufficient to make out a prima facie case of housing
discrimination. Under Robinson, a plaintiff may establish a prima facie case by proving that
(1) he is a member of a protected class, (2) he applied for and was qualified to purchase the
housing at issue, (3) he was rejected, and (4) the housing opportunity remained available. 610

F.2d at 1038 (citing McDonnell Douglas Corp., 411 U.S. at 802). No more need be shown: “the
23
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 24 of 34

Robinson standard requires proof of discriminatory effect only, not proof of discriminatory
intent.” Sassower, 752 F. Supp. at 1187-88 (citing United States v. Yonkers Bd. of Educ., 837
F.2d 1181, 1217 (2d Cir. 1987)).

These elements are met here. De La Fuente is Mexican-American. Based on his national
origin, he is a member of a protected class. See 42 U.S.C. § 3604(a) (making it unlawful “[t]o
refuse to sell or rent after the making of a bona fide offer, or to refuse to negotiate for the sale or
rental of, or otherwise make unavailable or deny, a dwelling to any person because of .. .
national origin”). Defendants admit that De La Fuente’s board package indicated that he is
Mexican-American. Horvitz Decl. J 16; Def. 56.1 J] 35-38. It is also undisputed that De La
Fuente applied, was qualified for, and was denied a cooperative apartment in the Sherry, and that
this was an adverse housing decision. Horvitz Decl. § 23. Finally, at the time De La Fuente’s
application was rejected, Unit 1211 remained available and did so until the Sherry itself
purchased the unit. See Ullman Dep. at 80.

In recognizing that these facts make out a prima facie case, the Court emphasizes that this
determination—which requires only the limited showings above, i.e., that a qualified protected-
class applicant was denied a housing opportunity that thereafter remained open—does not, and
should not be taken to, connote that there is affirmative evidence of discriminatory intent here on
any defendant’s part. There is not. On the contrary, discovery revealed a complete dearth of
such evidence. The decision at issue here was made by the Sherry’s Board. The records of, and
testimony about, the Board’s deliberations do not support a claim of discriminatory intent. More
broadly, there is no evidence of, at any point, any communication, oral or written, by any board
member, explicitly or implicitly, about De La Fuente’s heritage, or about Mexican-Americans in

general, or about any other protected group, or in any other way suggesting discriminatory intent.

24
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 25 of 34

Nor has De La Fuente adduced evidence that the Board treated differently any comparator, i.e.,
any non-minority applicant factually akin to De La Fuente. The undisputed evidence instead is
that the building’s cooperative apartments are owned by diverse persons, including at least three
who are from Mexico. Ullman Decl. Exs. 7, 8, 10.

Further, discovery forced De La Fuente to retract the pointed allegations of racist and
nativist bias made in his Complaint. Def. Mem. at 3. Three examples suffice.

First, De La Fuente’s SAC alleged that defendants “believe [that others] would take away
from the aura of ‘Our Crowd’ that [] makes their apartments especially valuable, and even the
admission of one ‘undesirable’ would create a sense of ‘there’s [sic] goes the neighborhood’
leading to tens if not hundreds of millions of dollars of losses of the collective market value of
the 154 apartments.” SAC 45. In his deposition, however, De La Fuente admitted: “TI do not
know what they believe or not. . . . [I]t’s common knowledge that the co-ops in New York play
fast and loose of who they approve and don’t approve.” Shapiro Decl. Ex. C (“De La Fuente
Dep.”) at 90. De La Fuente has not pointed to record evidence supporting this claim.

Second, De La Fuente’s SAC alleged that the Sherry’s “in-house real estate brokers .. .
screen applicants to allow only whites of western European ethnicities to buy or rent
apartments,” SAC at 4, and discourage minority prospective buyers from applying by telling
them “falsely [that] there are no apartments current available or those that are open for purchase
are under contract,” id. at 11. In his deposition, however, De La Fuente admitted that he lacks a
factual basis for these claims, De La Fuente Dep. at 95-103, 162, and De La Fuente has again
not pointed to record evidence supporting them.

Third, De La Fuente’s SAC alleged that the Sherry Board had a policy that “has kept over

95% of the Sherry apartments owned exclusively by whites of western European ethnicities.”

25
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 26 of 34

SAC at 20. In his deposition, however, De La Fuente again backtracked, stating that this was
just his “personal observation [while] in the lobby.” De La Fuente Dep. at 168. He admitted,
too, that in making this claim, he excluded Chinese and Hispanic residents, explaining, as to the
latter, that individuals of Chinese descent “would qualify not to be a minority.” /d. at 169.

b. Non-Discriminatory Basis

As to the second step in the McDonnell Douglas test, defendants have articulated three
independent reasons why the Board, on Horvitz’s recommendation, rejected De La Fuente’s
application.

First, defendants note Horvitz’s testimony that he recommended against approving De La
Fuente’s application because the report prepared by the Sherry’s attorneys revealed evidence, in
the form of federal court decisions, of serious dishonesty on De La Fuente’s part. See Horvitz
Decl. Ff 11-12, 18-19. As Horvitz noted, the materials that the Stroock firm furnished him
indicated that the FDIC, in a decision upheld by the United States Court of Appeals for the Ninth
Circuit, had found him unfit to oversee a bank and that he had been “banned from the banking
industry.” See id; see also DLF I, 332 F.3d at 1223 (9th Cir. 2003) (“We agree that De La
Fuente’s actions evidenced personal dishonesty and/or willful or continuing disregard for the
safety and soundness of FIB.’’). These judicial decisions further reflected that the FDIC had
found that De La Fuente had secured loans in excess of applicable amounts for himself and for
entities in which he held an interest. See DLF I, 332 F.3d at 1215. This financial misconduct
and the corresponding FDIC sanction supplied not only a non-discriminatory basis, but a
compelling one, for Horvitz and the Board, which acted on Horvitz’s recommendation, to turn

away De La Fuente’s application to join the Sherry as a co-op shareholder.

26
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 27 of 34

Second, defendants note Horvitz’s testimony that he regarded De La Fuente as
excessively litigious. This was based on the dozens of lawsuits, many initiated by De La Fuente,
chronicled in Stroock’s background-check dossier. See Stroock Rpt. at 8-45. De La Fuente does
not dispute the fact of his involvement in, and initiative of, many lawsuits over a span of 30
years, or that these lawsuits spanned a wide spectrum of types of claims and counterparties. See
Pl. Mem. at 35. De La Fuente’s documented litigation history also supplied a non-discriminatory
basis for the Board to deny his application.

Third, defendants note Horvitz’s testimony that De La Fuente’s finances “did not reflect
verifiable substantial liquid assets or a high reported annual income sufficient to pay the cash
purchase price and pay the maintenance and other possible apartment charges.” See Horvitz
Decl. 4 17. As Horvitz explained, given the properties that De La Fuente held throughout the
United States and abroad and the financial demands on De La Fuente presumably associated with
maintaining these properties, and given the FDIC’s assessment of his dishonesty and disregard
for sound lending practices in connection with a financial institution, Horvitz had had doubts
about the valuations De La Fuente had attached to his assets and was concerned that De La
Fuente’s liquid assets might prove insufficient. See id. (“[T]here was nothing to verify the value
of these assets, and as a result it was unclear whether Plaintiff had a substantial net worth or had
unfettered access to whatever liquid assets might reside within the partnerships. It was my
opinion that nothing else in the materials I reviewed demonstrated sufficiently that Plaintiff had
sufficient income and liquid assets to purchase the apartment and reliably pay the apartment’s
monthly maintenance. I also had questions about whether the income reflected on Plaintiff's tax
returns would be sufficient to enable him to pay the ongoing costs of he apartment in addition to

the ongoing costs of his other residences.””). To be sure, De La Fuente’s accountant, Wendroff,

27
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 28 of 34

has submitted a declaration in this litigation elaborating on the methodology he used to make the
financial statement and, as De La Fuente notes, Horvitz could have asked De La Fuente for
elaboration. See Wendroff Decl. 4] 9-16. But the data before Horvitz, reflecting as it did a
complex and opaque financial profile on the part of a person with a checkered financial past,
supplied an ample independent, non-discriminatory basis to turn away De La Fuente’s bid to join
the Sherry.

De La Fuente seeks to undermine these bases on the ground that there is no documentary
proof of when Horvitz received the Stroock report—upon which Horvitz claims to have relied in
evaluating De La Fuente’s application—before communicating his recommendation to the
Board. Pl. Mem. at 31-32. And the legal research from Lexis contained in that report, De La
Fuente notes, lacks a cover shect bearing a time stamp and otherwise does not comply with the
requirements for an admissible business record. /d.; Pl. Counter 56.1 § 28. De La Fuente
implies that it is possible that the Stroock’s report and the legal research embedded therein was
generated and/or shared only after his application had been denied. Pl. Counter 56.1 4 31.

Those arguments are frivolous. To the extent De La Fuente complains that the Lexis
research report chronicling De La Fuente’s litigation history is not in the form of a certified
business record, that argument fails. Defendants cite—and at trial, would offer—that report as
relevant to the state of mind of its recipients, Horvitz, and through him, the Board, in deciding
whether to allow De La Fuente to become a co-op shareholder. It is not offered for the truth of
the matters asserted therein. There was therefore no need for it to be certified as a business
record of Lexis, And the documentary evidence makes clear that Horvitz had received Stroock’s
report, including the firm’s Lexis research, by the time the Board decided on De La Fuente’s

application. Horvitz testified, without contradiction, to this point. See Horvitz Decl. 12. And

28
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 29 of 34

the Board’s minutes from that January 10, 2017 meeting attribute the denial, inter alia, to “the
litigation report,” a clear reference to Stroock’s report. See id. Ex. D (Jan. 10 Meeting
Minutes”) at 2. The minutes further state that “[c]opies of both [bidders’] contracts, and
additional information regarding the respective purchasers, including a report provided by the
Corporation’s counsel, regarding litigation in which each prospective purchaser had been
involved, had previously been circulated to Board members.” See id. De La Fuente’s various
suppositions—that Horvitz decided to oppose De La Fuente’s application before receiving the
report, that neither he nor the Board had received Stroock’s report before deciding on that
application, and that the Board’s minutes are false in stating otherwise—are unsupported by any
record evidence. They are wholly speculative.

Accordingly, defendants have proffered a legitimate, nondiscriminatory reason—indeed,
three—for their denial of De La Fuente’s application. See Reeves v. Sanderson Plumbing Prods.,
Inc., 530 U.S. 133, 143 (2000) (burden of providing a legitimate, nondiscriminatory reason “is
one of production, not persuasion; it can involve no credibility assessment.”).

c. Pretext

The Court now considers whether De La Fuente has met his burden to come forward with
evidence that the justifications offered by defendants are pretextual. On defendants’ motion for
summary judgment, De La Fuente must identify disputed material facts which, if resolved in his
favor, would enable a factfinder to find that defendants’ articulated basis for denying his
application was a pretext for discriminatory action. For the following reasons, De La Fuente has
failed to meet that burden.

De La Fuente makes three arguments ostensibly showing pretext for discrimination.

First, he contends that the Sherry deviated from its standard application procedure, insofar as it

29
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 30 of 34

used a more stringent review process for him, apparently to unearth reasons to reject him. Pl.
Mem. at 30-33. The deviations he claims from ordinary practice include running internet
searches on his name, Horvitz’s purported failure to explain to the Board why the application
should be denied, and failing to hold a formal Board vote on his application. /d. The record
evidence does not, however, support his claim that these practices were anomalous to him. The
record contradicts De La Fuente’s claim that the Board did not conduct background searches on
other applicants; the undisputed evidence is that the Board had performed such searches on at
least two prior applicants before De La Fuente. Shapiro Decl. II Ex. B (Horvitz Dep.) at 197;
Def. 56.1 9 22, 41. In any event, even if there had been no precedent for such a search, the
unusual circumstance in which De La Fuente’s interest surfaced—announcing it at a bankruptcy
court hearing at which the Falzoni’s bid was set to be approved—provided a legitimate basis for
inquiry, via the simple expedient of a database search, into the background of the last-minute
bidder. Indeed, given the high cost of purchasing and maintaining an apartment at the Sherry, a
streamlined background check into an applicant along the lines of Stroock’s would, under any
circumstances, have been justified.

Robinson v. 12 Lofts Realty, Inc., 610 F.2d 1032 (2d Cir. 1979), on which De La Fuente
relies, is inapposite. There, a defendant established a screening committee that evaluated the
plaintiff’s application alone, and not that of a Caucasian applicant, and for plaintiff alone
increased the number of votes required to approve an application. Jd. There is no analog here.
The record does not reflect remotely comparable deviations from the Sherry’s typical procedures
for assessing applications. In this vein, De La Fuente states that Horvitz never communicated to
the Board his reasons for not approving De La Fuente’s application to the board. Pl. Mem. at 25.

The record does not support this factual contention, Quite the contrary, the board minutes state

30
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 31 of 34

that “Horvitz reported that, in accordance with the Corporation’s long-standing policy for review
of financial materials submitted by prospective purchasers, he had reviewed the financial
materials submitted by [De La Fuente] . . . and the litigation report, among other things,” and
“said he could not recommend approval.” Jan. 10, 2017 Meeting Minutes at 2-3. The minutes
add that “after thorough discussion and deliberation, the Board unanimously determined to
withhold its consent.” Jd. at 3. There is no competent evidence to support De La Fuente’s claim
that the Board acted on an unexplained recommendation to reject him.

Second, De La Fuente argues that his financial statements revealed that his net worth
exceeded $50 million, such that any concern that he was not “ready, willing and able to pay cash
for a $1.275 million” apartment were “preposterous.” Jd. at 33. De La Fuente’s defense of his
financial statements—Horvitz’s concerns about which formed one of three distinct neutral bases
the Court has found for the denial of De La Fuente’s application—does not support the inference
that this basis masked a pretext for anti-Mexican discrimination. Reasonable minds could
presumably differ as to the assessment of De La Fuente’s financial suitability to become a Sherry
shareholder. But, on their face, Horvitz’s stated concerns were colorable, particularly given the
bankruptcy of the preceding tenant, and given De La Fuente’s lifetime financial sanction from
the FDIC for lending irregularities. These concerns were based on, inter alia, the financial
obligation associated with De La Fuente’s numerous other properties, and whether these might
complicate De La Fuente’s ability to pay the present and future costs associated with ownership
of Unit 1211. De La Fuente argues that to the extent the nature of his far-flung properties and
related financial circumstances were not pellucid, Horvitz could have requested additional
information. Pl. Mem. at 28, 34,37. But Horvitz’s decision not to draw out the application

process, particularly given the other flags regarding De La Fuente, including his striking

31
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 32 of 34

litigation history, regulatory sanctions, and adjudicated dishonesty, was facially reasonable. It
does not supply a basis to infer anti-Mexican animus.

Third, De La Fuente argues that Horvitz performed a cursory review of the lawsuits in
which De La Fuente had participated. He argues that a thorough review would have revealed
that he prevailed in most of these lawsuits, that none involved landlord-tenant law, and that he
has never been never convicted of a crime. /d. at 35. Horvitz’s decision to rely on the
information disclosed by Stroock, which included the Ninth Circuit’s decision chronicling and
upholding the FDIC’s highly damaging assessment of him and corresponding sanction, and the
sheer number of lawsuits that De La Fuente had brought, was facially reasonable. A board could
reasonably view the information in hand as inherently disqualifying. The decision by the Board
here not to plumb other cases in De La Fuente’s long litigation history cannot, without more, be
fairly read as a pretext for discrimination.

De La Fuente, finally, relies on his testimony that Sherry EVP Ullman later told him that
his application had been rejected because he is not the ‘kind’ of person the Sherry wanted as a
shareholder. Pl. Mem. at 21. The Court must credit, on summary judgment, that this statement
was made, although Ullman, who was deposed, has denied making it. See Ullman Decl. {| 20.
For two reasons, however, this statement does not permit an inference that the Board’s stated
reasons were a pretext for anti-Mexican discrimination.

First, although Ullman was present at the time of the Board’s deliberations, he denied that
any reference was ever made to De La Fuente’s ethnicity or national origin. Ullman Decl. § 20.
And, not being a member of the Board, he has no basis to claim to know the thought processes of
its members. Def. 56.1 955. On the record at hand, he lacked a competent basis to assert that

the Board, sub silentio, had acted out of anti-Mexican animus.

32
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 33 of 34

Second, and more important, the statement that De La Fuente attributed to Ullman is
consistent with the reasons given by Horvitz for the Board’s denial of De La Fuente’s
application. While in other contexts the locution “your kind of person” might refer to a person’s
ethnicity or national origin, in the context here, the statement that the Board did not wish to
admit De La Fuente’s “kind of person” could easily refer to the damaging facts known, and
shared with the Board, about De La Fuente, as opposed to his lineage. The Board and Horvitz,
through Stroock, were privy to De La Fuente’s adjudicated dishonesty, to his regulatory bar by
the FDIC, and to his litigiousness. A board could reasonably not want as a shareholder the “kind
of person” who had such a long and well-documented history of contentious and problematic
behavior. The locution attributed to Ullman could easily refer to one or all of those validly-
considered characteristics of De La Fuente. In the context of the information known to the
Board, Ullman’s statement cannot non-speculatively be read to bespeak anti-Mexican bias. De
La Fuente has not come forward with any other evidence, including from Ullman’s deposition,
that would support reading his statement as connoting anti-Mexican bias. And that the Sherry
has shareholders of Mexican origin, Def. 56.1 94-96, supplies a degree of evidence to the
contrary. The statement that De La Fuente attributes to Ullman therefore would not, without
more, enable a juror to disregard as pretextual the legitimate justifications given for denying De
La Fuente’s application.

The Court therefore grants summary judgment to defendants on De La Fuente’s FHA
claim.

C. Other Housing Discrimination Claims

Section 1982, the NYCRL, the NYSHRL, and the NYCHRL use the same standards as
the FHA. See supra 11-12. Accordingly, given that the facts, even read in the context most

favorable to the plaintiff, would not permit De La Fuente to prevail on his discriminatory

33
Case 1:17-cv-04759-PAE Document 140 Filed 07/30/19 Page 34 of 34

treatment claims under the FHA, the Court also grants defendants’ motion for summary
judgment on the balance of De La Fuente’s claims.
CONCLUSION
For the reasons set out above, the Court grants defendants’ motion to strike in part and
grants their motion for summary judgment in its entirety. The Court respectfully directs the

Clerk of Court to terminate the motion pending at Dkt. 108 and to close this case.

Fk A. Cy ibn

Paul A. Engelmayer
United States District ee

SO ORDERED,

Dated: July 30, 2019
New York, New York

34
